Citation Nr: 0728214	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  03-37 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for right shoulder 
impingement syndrome, currently evaluated as 10 percent 
disabling.

2.  Entitlement to a compensable rating for chondromalacia of 
the right knee.

3.  Entitlement to a compensable rating for chondromalacia of 
the left knee.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from July 1993 until July 
1997.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from April 2002 and August 2003 rating decisions of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Atlanta, Georgia.  

These matters were previously before the Board in March 2005 
and April 2006.  On those occasions, remands were ordered to 
accomplish additional development.  


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
right shoulder impingement syndrome is productive of 
complaints of pain and stiffness; objectively, the veteran 
had right shoulder flexion to no worse than 160 degrees, and 
there was some pain with motion, but no loose movement or 
dislocation.  

2.  Throughout the rating period on appeal, the veteran's 
chondromalacia of the right knee has been manifested by 
complaints of pain; objectively, he had flexion to 130 
degrees and extension to 0 degrees, with some pain but no 
decreased range of motion, fatigue, weakness, or 
incoordination and with no objective evidence of instability.

3.  Throughout the rating period on appeal, the veteran's 
chondromalacia of the left knee has been manifested by 
complaints of pain; objectively, he had flexion to 130 
degrees and extension to 0 degrees, with some pain but no 
decreased range of motion, fatigue, weakness, or 
incoordination and with no objective evidence of instability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for right shoulder impingement syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Code 5203 
(2006).

2.  The criteria for a compensable evaluation for 
chondromalacia of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Code 5003 
(2006).

3.  The criteria for a compensable evaluation for 
chondromalacia of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Code 5003 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of November 2003 and March 2005 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  
Moreover, such correspondence essentially requested the 
veteran to provide "any evidence in [his] possession that 
pertains" to his claim, as required under 38 C.F.R. § 
3.159(b)(1).  Moreover, a subsequent communication in May 
2006 informed the veteran of the laws pertaining to 
disability ratings and effective dates.   

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post service 
treatment and examination.  Additionally, the claims file 
contains the veteran's statements in support of his claim, to 
include testimony provided at a December 2004 videoconference 
hearing before the undersigned.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

I.  Increased rating- right shoulder impingement syndrome

At the outset, the Board notes that, where service connection 
already has been established and an increase in the 
disability rating is at issue, as in the present case, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's claim of entitlement to an increased rating for 
right shoulder impingement syndrome was received by the RO in 
December 2001.  With the exception of a temporary total 
rating in effect from March 18, 2003, until May 1, 2003, the 
veteran is assigned a 10 percent evaluation throughout the 
rating period on appeal.  

The veteran's right shoulder impingement syndrome is 
evaluated pursuant to Diagnostic Code 5203.  Under that Code 
section, a 10 percent rating is warranted for impairment of 
the clavicle or scapula characterized by malunion, or 
nonunion without loose movement.  In order to be entitled to 
the next-higher 20 percent evaluation, the evidence must 
demonstrate nonunion with loose movement, or dislocation.  
The rating percentages are the same for both the major and 
minor extremity.  

After reviewing the evidence of record, the Board finds no 
support for assignment of a 20 percent rating under 
Diagnostic Code 5203.  Indeed, upon VA examination in March 
2002, there was no incoordination of the right shoulder, and 
x-rays were normal, without evidence of dislocation.  In 
fact, the veteran expressly denied locking, dislocation, 
stiffness, or recurrent subluxation.  A subsequent private 
MRI performed in January 2003 showed fairly prominent 
supraspinatous tendinosis but there was no full-thickness 
rotator cuff tear and the capsulolabral structures were 
intact.  X-ray studies in June 2003 again showed no 
dislocations.  Moreover, VA examination in June 2005 showed 
no objective evidence of right shoulder instability.  
 
The Board notes that in evaluating musculoskeletal 
disabilities, consideration must be given to additional 
functional limitation due to factors such as pain, weakness, 
fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In 
this regard, the Board acknowledges the veteran's complaints 
of right shoulder pain, weakness, inflammation, fatigue, and 
lack of endurance raised upon VA examination in March 2002.  
He also complained of weekly flare-ups lasting one to two 
days.  It was noted that the veteran received cortisone 
injections for pain management.  Private treatment records 
dated throughout 2003 continue to reflect complaints of right 
shoulder pain, particularly with overhead activities.  In a 
February 2003 record, the veteran stated that he had 
difficulty putting on a coat because of his right shoulder 
pain.  These records objectively confirmed the pain 
complaints.  A VA examination (on a fee basis) dated in June 
2003 also indicated complaints of pain, stiffness, and an 
inability to lift the hand above the head.  Pain with range 
of motion testing was noted, and there was additional 
functional limitation due to pain and lack of endurance.  
However, the veteran was able to perform all activities of 
daily living without restriction.  The veteran did later 
indicate at his December 2004 videoconference hearing before 
the undersigned that he had difficulty lifting anything above 
chest level.  He noted that the right shoulder symptoms had 
improved somewhat since surgery in 2003, but that he still 
had trouble sleeping.  He indicated that he never had a day 
where he was free of right shoulder pain.  

Further regarding right shoulder pain, VA examination in June 
2005 noted mild pain with motion of the right shoulder.  
However, there was no pain in the acromioclavicular region 
with cross-arm testing.  

While acknowledging the complaints and findings detailed 
above, the Board nevertheless concludes that the veteran's 
right shoulder disability picture is not most nearly 
approximated by the next-higher 20 percent rating under 
Diagnostic Code 5203.  Indeed, even though the right shoulder 
pain has resulted in some additional functional limitation, 
such limitation is not comparable to clavicle or scapula 
nonunion with loose movement, or dislocation.  Again, several 
objective studies expressly note that there was no evidence 
of dislocation.  

The Board has also considered whether any alternate 
Diagnostic Codes may serve as a basis for an increased rating 
here. In this regard, one relevant Diagnostic Code is 5201, 
addressing limitation of motion.  In order to achieve a 20 
percent rating, the evidence must demonstrate limitation of 
arm motion to 20 degrees at shoulder level.  
Such has not been demonstrated here, however.  Rather, upon 
VA examination in March 2002, the veteran had 180 degrees of 
right shoulder flexion.  A subsequent February 2003 private 
treatment report indicated full range of right shoulder 
motion.  A June 2003 VA fee basis examination also indicated 
normal range of motion, from 0 to 180 degrees, though there 
was pain beginning at 90 degrees.  Most recent VA examination 
in June 2005 showed right shoulder flexion from 0 to 160 
degrees.  There was mild pain with motion.  

Based on the objective evidence detailed above, the veteran's 
disability picture with respect to the right shoulder is not 
found to most nearly approximate a 20 percent rating under 
Diagnostic Code 5201, even when considering additional 
functional limitation due to pain.  Moreover, there are no 
other relevant Diagnostic Codes for consideration.  

In conclusion, the Board finds no support for an evaluation 
in excess of 10 percent for the veteran's right shoulder 
impingement syndrome.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

II.  Increased rating- chondromalacia of the right and left 
knees

At the outset, the Board notes that, where service connection 
already has been established and an increase in the 
disability rating is at issue, as in the present case, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's claim of entitlement to a compensable rating 
for chondromalacia of the right and left knees was received 
by the RO in November 2002.  Throughout the rating period on 
appeal, a noncompensable evaluation has been assigned.  The 
RO rating decisions indicate that the right and left knee 
disabilities are evaluated pursuant to Diagnostic Code 5003-
5257.  However, it is clear from a reading of the May 1998 
determination initially granting service connection that the 
disabilities were essentially rated on the basis of 
arthritis.   

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2005).  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis is rated based on limitation of motion 
of the affected joint.  

Limitation of leg motion is governed by Diagnostic Codes 5260 
and 5261.  Diagnostic Code 5260 concerns limitation of leg 
flexion.  A noncompensable evaluation is assigned where 
flexion is limited to 60 degrees.  A 10 percent rating is 
warranted where flexion is limited to 45 degrees.  A 20 
percent evaluation is for application where flexion is 
limited to 30 degrees.  Finally, a 30 percent rating applies 
where flexion is limited to 15 degrees.

Diagnostic Code 5261 pertains to limitation of leg extension.  
Under that Code section, a noncompensable evaluation is 
assigned where extension is limited to 5 degrees.  A 10 
percent rating is warranted where extension is limited to 10 
degrees.  A 20 percent evaluation is for application where 
extension is limited to 15 degrees.  A 30 percent rating 
applies where extension is limited to 20 degrees.  A 40 
percent rating is warranted where extension is limited to 30 
degrees.  Finally, a 50 percent evaluation is warranted where 
extension is limited to 45 degrees.  

In the present case, VA fee basis examination in June 2003 
revealed right and left knee flexion to 140 degrees and 
extension to 0 degrees, with no additional limitation due to 
pain, fatigue, weakness, lack of endurance, or 
incoordination.  Subsequent VA examination in June 2005 
revealed right and left knee motion from 0 to 130 degrees.  
There was mild pain on motion.  Additionally, there was 
increased pain with repetitive use but no decreased range of 
motion, fatigue, weakness, or incoordination.  Pain was the 
major functional impact with respect to both knees.   

The range of motion findings detailed above do not support a 
compensable evaluation for either flexion or extension of the 
right or left knee.  In reaching this conclusion, the Board 
has appropriately considered additional limitation of 
function due to factors such as pain, weakness, 
incoordination and fatigability.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In 
this vein, it is recognized that the veteran experienced 
increased pain with repetitive use of the right and left 
knees.  Furthermore, private treatment records dated in 
January 2003 reveal the veteran's complaints of severe knee 
pain in performing the activities of daily living.  The 
veteran stated that his pain was constant and that medication 
offered no relief.  Pain, stiffness, and swelling were also 
reported at the June 2003 VA fee basis examination.  At his 
June 2005 VA examination, the veteran explained that he had 
difficulty walking on uneven surfaces or performing yard 
work.  He also was restricted in bending, pushing, pulling, 
climbing or lifting.  
However, it is noted that his gait was normal and that he did 
not require any assistive devices for ambulation.  Moreover, 
Jonathan S. Swift, M.D., stated in a private treatment report 
that the veteran's knee complaints appeared to be out of 
proportion with the objective findings.

Overall, then, while acknowledging some additional limitation 
of knee function primarily as a result of pain, the Board 
does not find that the veteran's disability picture most 
nearly approximates a compensable evaluation under either 
Diagnostic Code 5260 or 5261.  

The Board has also considered whether the veteran is entitled 
to compensable ratings under any alternate Diagnostic Code.  
However, as the evidence fails to establish ankylosis, 
Diagnostic Code 5256 is not for application.  Similarly, as 
the evidence fails to demonstrate impairment of the tibia or 
fibula, a higher rating is not possible under Diagnostic Code 
5262.  Finally, as there is no showing of genu recurvatum, 
Diagnostic Code 5263 is inapplicable.  

The Board has also contemplated whether any separate 
evaluations are applicable here.  In this regard, the Board 
acknowledges VAOPGCPREC 9-2004 (September 17, 2004), where it 
was held that a claimant who had both limitation of flexion 
and limitation of extension of the same leg must be rated 
separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  However, in the present case, the medical 
findings do not establish loss of either flexion or extension 
to a compensable degree.  Thus, assignment of separate 
evaluations for limitation of flexion and extension is not 
appropriate here. 

Moreover, it is recognized that under Diagnostic Code 5003, a 
10 percent rating may be awarded for arthritis of a specific 
joint if there is limitation of motion albeit to a 
noncompensable degree; however, such a rating is predicated 
on a finding that there is objective evidence of arthritis in 
the involved joint.  In the present case, the claims folder 
does not contain x-ray evidence of arthritis of either knee.  
Private x-rays in June 2003 were essentially normal, as were 
x-rays taken in conjunction with a June 2005 VA examination.  
Accordingly, the criteria for a compensable rating are not 
met based on arthritic involvement of the knees.

Finally, consideration has been given to whether a 
compensable rating would be in order under Diagnostic Code 
5257 which provides a 10 percent rating when there is 
recurrent subluxation or lateral instability productive of at 
least slight knee impairment.  In this case a compensable 
evaluation would still not be appropriate because the 
competent evidence does not demonstrate instability of either 
knee.  Indeed, upon VA fee basis examination in June 2003, 
McMurray's test was normal bilaterally.  Drawer tests were 
also normal as to both knees.  Subsequent VA examination in 
June 2005 again showed negative McMurray's test.  

The Board acknowledges the veteran's December 2004 hearing 
testimony, in which he reported that his right knee would 
buckle and give away.  The Board also recognizes a finding of 
positive grinding of the patellofemoral joint in the June 
2005 VA examination report.  An earlier January 2003 private 
treatment report noted abnormal patellar tracking.  However, 
the studies specifically designed to test instability were 
consistently negative.  Overall, then, there is no showing of 
distinct disability of either knee attributable to 
instability as would be required for a 10 percent rating.  
38 C.F.R. § 4.31.  

In conclusion, the evidence does not support assignment of a 
compensable evaluation for the veteran's chondromalacia of 
the right and left knees.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Final considerations

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.




ORDER

Entitlement to a rating in excess of 10 percent for right 
shoulder impingement syndrome is denied.

Entitlement to a compensable rating for chondromalacia of the 
right knee is denied.

Entitlement to a compensable rating for chondromalacia of the 
left knee is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


